Exhibit 10.8

 [ex10-10.jpg]
June 20, 2013


Sent Via Email Only


    Re:     True Drinks Holdings, Inc. Bridge Note Offering (the “Offering”)


Dear Subscribers:


    True Drinks Holdings, Inc. (the “Company”) proposes to amend the terms of
the Note Subscription Agreement and the exhibits thereto (collectively, the
“Subscription Documents”) pursuant to the terms of this letter agreement (this
“Agreement”) prior to the initial closing in the offering contemplated by the
Subscription Documents (the “Offering”).  If you wish to participate in the
Offering please execute this amendment and return per the instructions on the
signature page hereto at your earliest convenience.  Capitalized terms used but
not defined herein shall have the meanings ascribed to such terms in the
Subscription Documents.


    By executing this Agreement, each party hereby acknowledges its consent to,
and agrees to, the following changes to the Subscription Documents:


    1.           Section 1(a), Paragraph 2 of the Note Subscription Agreement
(the “Subscription Agreement”) shall be amended and restated in its entirety as
follows:


       “The Offering shall have a minimum required closing of $250,000 for the
initial closing (the “Minimum Offering Amount” and such closing, the “Initial
Closing”).   Following the achievement of the Minimum Offering Amount, the
parties may have additional closings (each a “Subsequent Closing”) on a rolling
basis, with no minimum required amount for each subsequent closing.  Unless
waived by the Company, the minimum investment in the Offering will be $25,000.


    2.           Section 4(a)(i) to the Subscription Agreement shall be amended
and restated in its entirety as follows:


       “(i)           Minimum  Offering Amount.  There shall be subscriptions by
Approved Subscribers (as defined below) for a  sufficient number of Notes and
Warrants having an aggregate Purchase Price of not less than $250,000 for the
Initial Closing no minimum for each Subsequent Closing.”


    3           Section 4(b)(v) to the Subscription Agreement shall be amended
and restated in its entirety as follows:


       “(v)           Minimum Offering Amount.  There shall be subscriptions for
a  sufficient number of Notes and Warrants having an aggregate Purchase Price of
not less than $250,000 for the Initial Closing and no minimum amount for each
Subsequent Closing in connection with the Offering.”


    4.           That any other changes to the Subscription Documents (including
the Exhibits thereto) which are necessitated by aforementioned amendments above
(i.e. changing $500,000 to $250,000 where appropriate) are hereby approved by
the Investors without requiring any additional amendments to be executed by the
Investors or the Company.   Such amendments shall be for consistency purposes
only and/or to grant the investors additional economic benefits which are
superior to those currently stated in the Subscription Documents.  Any other
amendments will require the default approvals required by the amendment
provisions of the Subscription Documents.



 
-1-

--------------------------------------------------------------------------------

 

    5.           Each of the Company and the Investors hereby agree to be bound
by all of the terms of the Subscription Documents as amended by this Agreement
and hereby ratify, confirm and approve all actions heretofore taken by the
Company and the Placement Agent and their respective advisors and legal counsel
in connection with any matter referred to or contemplated by this Agreement or
the Subscription Documents.


    6.           By executing this Agreement each Investor acknowledges and
confirms the following:


       (i)  that the signature pages to any Subscription Documents which I have
previously executed and delivered to the Company or Axiom Capital Management,
Inc. (the “Placement Agent”) remain in full force and effect as of the date
hereof and shall be affixed to my executed Subscription Documents, as amended by
this Agreement;


       (ii)  that the Investor Questionnaire which I have previously completed,
executed, and provided to the Company or the Placement Agent, as well as all
other information which I have provided to the Company, the Placement Agent, or
each of their agents and/or representatives in connection with the Offering
remains true, correct, and complete in all respects as of the date hereof;


       (iii)  that (a) I have been represented (or had an opportunity to be
represented) by independent legal counsel of my own choice throughout all
negotiations that preceded the execution of this Agreement and that I have
executed this Agreement with the consent and on the advice of such independent
legal counsel or waived the right to do so, (b) I have carefully and thoroughly
read this Agreement in its entirety and fully understand the terms and effects
of executing this Agreement, and further agree that the terms hereof and thereof
are fair and reasonable, (c) I have executed this Agreement willingly and
without acting under any duress, and (d) I shall be bound hereby, in all
respects.


    7.         This Agreement may be executed counterparts, each of which shall
be deemed an original agreement, but all of which together shall constitute one
and the same document.  Execution and delivery of this Agreement by facsimile
transmission (including delivery of documents in Adobe PDF format) shall
constitute execution and delivery of this Agreement for all purposes, with the
same force and effect as execution and delivery of an original manually signed
copy hereof.


    8.         This Agreement and the rights and obligations hereunder of each
of the parties hereto shall be governed by and interpreted and determined in
accordance with the law of the State of New York without giving effect to
conflicts of laws principles.


    9.         Except as expressly set forth in this Agreement, all other
provisions of the Subscription Documents shall remain unchanged.  Upon
execution, this Agreement shall become part of the Subscription Documents and
shall have the effect of amending such Subscription Documents as described
above.  Please retain a copy of this Agreement with your Subscription Documents.


[SIGNATURE PAGE FOLLOWS]

 
-2-

--------------------------------------------------------------------------------

 

    Please be sure to retain a copy of this Agreement and its Exhibits for your
records as it constitutes an amendment to your Subscription Documents. Please
email (khayes@axiomcapital.com) or fax (212) 521-3888 an executed copy of this
Agreement to Kristen Hayes.  If you have any questions regarding this letter or
the changes described herein, please contact Kristen Hayes of Axiom Capital
Management at (212) 521-3803.
 

   
Very truly yours,


Mark D. Martino
Axiom Capital Management, Inc.

 
cc:  Gregory Osborn


 
AGREED AND ACCEPTED:
 
Beneficial Capital Corp


By:           /s/ John J. Hoey
Name:      John J. Hoey
Title:        President


JSL Kids Partners


By:           /s/ John S. Lemak
Name:     John S. Lemak
Title:       Manager


The Fred R. Gumbinner Living Trust


By:           /s/ Fred R. Gumbinner
Name:     Fred R. Gumbinner
Title:       Trustee


/s/ John S. Lemak
John S. Lemak


/s/ John S. Lemak, Jr.
John S. Lemak, Jr.




COMPANY:

 
True Drinks Holdings, Inc.


By:            /s/ Dan Kerker
Name:      Dan Kerker
Title:        Chief Financial Officer
 
-3-